DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawing as filed on 09/03/2020 has been considered and accepted. 

Allowable Subject Matter

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claim 1 is allowable over prior art, the previous prior art reference of Wang et al. (NPL reference “A Coupler-Based Differential Doherty power amplifier…Gbit/s Amplifications, of record) found in search of the prior art disclose in Fig. 8 a balun device comprise a first primary coil, a first secondary coil, a second primary coil and a second secondary coil, and a terminal IN+ of the first primary coil is configured to receive a first differential signal, and a terminal of the first primary coil configured to output a first in-phase component; and a terminal of the first secondary coil configured to output a first orthogonal component and another terminal of the first secondary coil connected ground; a  terminal of the second primary coil configured to receive a second differential signal IN-, and another terminal of the second primary coil configure to output a second in-phase component but does not specifically teach a phase difference between the first differential signal and the second differential signal is 180 degrees, a phase difference between the first in-phase component and the second in-phase component is 180 degrees, and a phase difference between the first orthogonal component and the second orthogonal component is 180 degrees nor would it have been obvious to combine the prior of record thus the claim is allowable.
Claims 2-19 are allowable as being dependent upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843